Citation Nr: 1418352	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  09-02 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for eczematoid dermatitis, generalized, prior to May 27, 2011, and entitlement to a disability rating in excess of 30 percent on and after May 27, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970 and from January 1971 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board remanded the case for additional development in December 2010 and May 2011.  In a March 2012 rating decision, the Veteran was assigned a disability rating of 30 percent for his eczematoid dermatitis, generalized, effective May 27, 2011.


FINDING OF FACT

Prior to the promulgation of a decision on the issue on appeal, the Board received notification from the Veteran requesting withdrawal of the issue on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In October 2013, the Veteran's representative filed a post-remand brief requesting a higher rating.  However, in February 2014, an Appeals Satisfaction notice, signed by the Veteran, was received by VA.  The notice stated: "Based on the decision rendered, I am satisfied and wish to withdraw any remaining issues that have been remanded (sent back) to the Appeals Management Center by the Board of Veterans Appeals for further development.  By signing and submitting this form, I am asking to withdraw any remaining issue contained in my recent Board of Veterans Appeals remand order and ask that the Appeals Management Center discontinue further development actions."  In view of this signed statement by the Veteran, the Board finds that the issue on appeal has been withdrawn.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


